Citation Nr: 1735010	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-27 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to degenerative arthritis of the lumbar spine with mild herniation.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to degenerative arthritis of the lumbar spine with mild herniation.

3.  Entitlement to service connection for a left thigh disorder, to include as secondary to degenerative arthritis of the lumbar spine with mild herniation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army Reserves from May 1984 to August 1984 and from December 30, 2008, to January 10, 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA), Regional Office (RO). 

In May 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  Thereafter, in December 2014, the Board remanded the appeal for development and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2014, the Board remanded the issues on appeal for, as relevant, procurement of VA examinations so as to determine the nature and etiology of the Veteran's claimed bilateral hip, bilateral knee, and left thigh disorders. Specifically, the examiner was to identify all current disorders found to be present, to include any neurological abnormalities associated with the Veteran's service-connected back disability.  Thereafter, the examiner was to opine as to whether any of the identified disorders were related to his acknowledged in-service fall on a set of stairs, or were caused or aggravated by his service-connected low back disability.  In July 2015, a VA examiner diagnosed bilateral hip sprains with arthritis on the right and bilateral knee strain.  He did not address whether a left thigh disorder, or a neurological disorder related to the Veteran's low back disability were present; however, noted that physical examination revealed tenderness and pain in the sacroiliac joint rather than the hip or thigh.  The examiner further opined that the Veteran's bilateral hip and knee disorders were neither caused nor aggravated by his service-connected low back disability as there are no service treatment records to support the Veteran's in-service reports of pain and the knees/hips and the back are separate physiological and anatomical regions.  As the examiner failed to identify any left thigh disorder (or the absence of such), failed to identify any neurological disorder associated with the service-connected low back disability (or the absence of such), failed to provide an opinion as to whether the Veteran's bilateral knee or hip disorders were directly related to his acknowledged in-service fall, and failed to provide sufficient rationale for the opinions that were rendered, the Board finds that remand for another VA examination to address the nature and etiology of the Veteran's claimed disorders is required.

The Board notes that the available VA treatment records and some lay statements of record indicate that the Veteran will likely be reluctant to participate in an examination and/or upset at the continued delay in finally adjudicating his appeal.  He is advised that the Board is truly unable to decide the case with the evidence currently of record and that reporting for another examination will only strengthen his claims - especially if a neurological disorder associated with his low back disability or left thigh disorder are diagnosed.  The Board and VA are making all attempts to assist the Veteran with his appeal as is required by law.

Additionally, the Board advises the Veteran that the June 2013 and December 2015 opinions from Dr. D.M. is insufficient for appellate review as the physician failed to provide a rationale for his opinion that it was as likely as not that the Veteran's sciatic pain and knee disorders were a direct result of his in-service fall.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).  Additionally, pain is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should also be associated with the record and the Veteran should be asked to identify any outstanding private treatment records relevant to the claims. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records relevant to the claims for service connection for bilateral knee disorders, bilateral hip disorders, a left thigh disorder, and any neurological disorders associated with the Veteran's low back disorder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for his bilateral hips, bilateral knees, or left thigh.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After all additional records have been associated with record, the Veteran should be afforded appropriate VA orthopedic and neurological examinations to determine the etiology of any bilateral hip disorder, bilateral knee disorder, left thigh disorder, and/or neurological disorder associated with his service-connected low back disability.  It is imperative that the claims file and electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

(A)  With respect to the knees, after reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following for each diagnosed right and/or left knee disorder:
	
	i)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed right and/or left knee disorder is related to the Veteran's injury during ACDUTRA in January 2009 when he slipped while running on wet steps and hit his knees?  The examiner should specifically consider Dr. D.M.'s June 2013 and December 2015 opinions in this regard.

ii)  Is it at least as likely as not that any diagnosed right and/or left knee disorder is proximately due to, or caused by, the Veteran's service-connected low back disorder?  

iii)  Is it at least as likely as not that any diagnosed right and/or left knee disorder has been aggravated by the Veteran's service-connected low back disorder?  For any aggravation found, the examiner should state, to the best of her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(B)  With respect to the hips and left thigh, the examiner should identify all current left thigh disorders found to be present that are separate and apart from the Veteran's low back disorder, as well as identify any neurological abnormalities associated with the Veteran's low back disorder.  

The examiner should specifically state that no left thigh disorder exists if no such disorder is found on examination or in review of the record.

After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following for each separately diagnosed right and/or left hips and left thigh disorder:
	
i)  Is it at least as likely as not that any diagnosed right and/or left hip disorders are related to the Veteran's injury during ACDUTRA in January 2009 when he slipped while running on wet steps and hit his knees then fell off the stairs, landing on his back?  The examiner should specifically consider Dr. D.M.'s June 2013 and December 2015 opinions in this regard.

ii)  Is it at least as likely as not that any diagnosed right and/or left hip disorder is proximately due to, or caused by, the Veteran's service-connected low back disorder?

iii)  Is it at least as likely as not that any diagnosed right and/or left hip disorder has been aggravated by the Veteran's service-connected low back disorder?  For any aggravation found, the examiner should state, to the best of her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

iv)  For each left thigh disorder that is diagnosed, if any, is it at least as likely as not that such disorder is related to the Veteran's injury during ACDUTRA in January 2009 when he slipped while running on wet steps and hit his knees then fell off the stairs, landing on his back?  The examiner should specifically consider Dr. D.M.'s June 2013 and December 2015 opinions in this regard.

v)  For each left thigh disorder that is diagnosed, if any, is it at least as likely as not that such disorder is proximately due to, or caused by, the Veteran's service-connected low back disorder?
   
vi)  For each left thigh disorder that is diagnosed, if any, is it at least as likely as not that such disorder has been aggravated by the Veteran's service-connected low back disorder?  For any aggravation found, the examiner should state, to the best of her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

vii)  For any neurological impairment identified, the examiner should clearly indicate whether such is associated with the Veteran's low back disability, and, if so, should provide an assessment of the severity of such disability.  

A detailed rationale for all opinions expressed should be provided.  In proffering the opinions, the examiner is directed to accept that the January 2009 injury as described by the Veteran did occur during ACDUTRA.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





